JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-01008-CR

                            DAVID SCOTT LINDSEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

      Appeal from the 209th District Court of Harris County (Tr. Ct. No. 1281488)

        The cause heard today by the Court is an appeal from the judgment signed by the
court below on November 19, 2013. After submitting the case on the appellate record, it
is the opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

       The Court orders that this decision be certified below for observance.

Judgment rendered September 24, 2015.

Judgment rendered by panel consisting of Justices Keyes, Massengale, and Lloyd.